The Honorable Buddy Lovell State Representative 201 West Riverside Drive Marked Tree, Arkansas 72365-2014
Dear Representative Lovell:
I am writing in response to your request for an opinion on the legality and enforceability of a county ordinance that requires county vehicles to be marked as belonging to the county. Specifically, you have enclosed a copy of the relevant ordinance, the pertinent provision of which states as follows:
Article 1. Any county employee or elected official using a county vehicle will comply with all regulations prescribed by the Internal Revenue Service. 1
All vehicles will be clearly marked as belonging to Poinsett County government, with the exception of law enforcement personnel whose duties require an unmarked vehicle. All such vehicles will be marked with the county logo in decals at least twelve inches in diameter and bear the title of the office from which the vehicle is assigned, such as Road, Landfill, Sheriff, Judge and Assessor with decal in place at all times.
You state that the "County Judge vetoed this ordinance and the Quorum Court was forced to overturn the veto." You also state that "[c]urrently, the only county official not abiding by this ordinance is the County Judge." You have therefore asked my opinion on the "legality and enforceability of the attached ordinance."
RESPONSE
My predecessor addressed a very similar issue in Op. Att'y Gen.2005-252. In that opinion, the question was whether the county judge and other elected county officials were obliged to comply with an ordinance requiring identification decals on county owned vehicles. My predecessor concluded that the answer to this question was "yes." I have enclosed a copy of that opinion for your review. See also, Ops. Att'y. Gen.2005-270 and 1992-121. I concur with the conclusions reached in Opinion2005-252 and in my opinion an ordinance requiring the placement of county decals on county-owned equipment is legal and enforceable.
Deputy Attorney General Elana C. Wills prepared the foregoing opinion, which I hereby approve.
Sincerely,
DUSTIN McDANIEL Attorney General
1 I assume that this portion of the ordinance regarding I.R.S. regulations is not the focus of your question.